

 
 

--------------------------------------------------------------------------------

 
      
        -  -      
 
    

THE COMPENSATION OPTIONS AND RIGHTS EVIDENCED HEREBY ARE NOT TRANSFERABLE.  THE
SECURITIES ISSUABLE UPON EXERCISE HEREOF ARE SECURITIES OF A UNITED STATES
DOMESTIC ISSUER AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
CORPORATION, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (C) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S
(RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES) UNDER THE SECURITIES
ACT.  THE COMPENSATION OPTIONS AND RIGHTS EVIDENCED HEREBY MAY NOT BE EXERCISED
BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE SECURITIES ACT OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE.  AS USED HEREIN, THE TERMS “UNITED
STATES” AND “U.S. PERSON” HAVE THE MEANINGS ASCRIBED TO THEM IN REGULATION S
UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


COMPENSATION OPTIONS
TO PURCHASE UNITS OF
GEOGLOBAL RESOURCES INC.
(incorporated under the laws of the state of Delaware)


THIS CERTIFIES that, for value received, PRIMARY CAPITAL INC., 130 King Street
West, Suite 2110, Toronto, Ontario  M5X 1B1, is the registered holder (the
“holder”) of 170,400 compensation options (each, a “Compensation Option” and,
collectively, the “Compensation Options”).  Each Compensation Option shall
entitle the holder, subject to the terms and conditions set forth in this
certificate or in a replacement certificate (in either case, this “Compensation
Option Certificate”), to acquire from GeoGlobal Resources Inc. (the
“Corporation”) one (1) fully paid and non-assessable common share of the
Corporation (a “Share”) at any time commencing on the date hereof and continuing
up to 5:00 p.m. (Toronto time) on June 20, 2009 (the “Time of Expiry”) on
payment of U.S.$5.00 (the “Exercise Price”).


This Compensation Option Certificate also evidences one (1) right (each, a
“Right”) for each Compensation Option evidenced hereby, each such Right
entitling the holder to receive, for nominal consideration and without any
further action by the holder, an additional 0.10 of one Compensation Share for
each Compensation Share purchased by the holder if the Registration Statement is
not filed with the United States Securities and Exchange Commission prior to
5:00 p.m. (Toronto time) on August 18, 2007 (the “Right Expiry Time”), and
regardless of whether such Compensation Shares are purchased before or after the
Right Expiry Time.  The Rights shall expire and be of no further force and
effect if the Registration Statement is filed with the United States Securities
and Exchange Commission prior to the Right Expiry Time.


The Compensation Options and the Rights are issued to the holder pursuant to the
agency agreement (the “Agency Agreement”) dated June 20, 2007 between the
Corporation and the holder and Jones, Gable & Company Limited.  Capitalized
terms used herein without definition have the meanings ascribed thereto in the
Agency Agreement.


For the purposes of this Compensation Option Certificate, the term “Shares”
means common stock with par value of $0.001 in the capital of the Corporation as
constituted on the date hereof; provided that, in the event of a change,
subdivision, redivision, reduction, combination or consolidation thereof or any
other adjustment under Section 2 hereof, or successive such changes,
subdivisions, redivisions, reductions, combinations, consolidations or other
adjustments, then, subject to the adjustments, if any, having been made in
accordance with the provisions of this Compensation Option Certificate,
“Shares” shall thereafter mean the shares, other securities or other property
resulting from such change, subdivision, redivision, reduction, combination,
consolidation or other adjustment.


1.  
Exercise of Compensation Options.



(1)  
Election to Purchase.  The rights evidenced by this Compensation Option
Certificate may be exercised by the holder in whole or in part at any time
commencing on the date hereof and continuing up to the Time of Expiry and in
accordance with the provisions hereof by delivery of an election to exercise in
substantially the form attached hereto as Exhibit “1” (“Election to Exercise”),
properly completed and executed, together with payment of the Exercise Price for
the number of Compensation Shares specified in the Election to Exercise at the
office of the Corporation at 605 – 1st Street S.W., Suite 310, Calgary,
Alberta  T2P 3S9, or such other address in Canada as may be notified in writing
by the Corporation.  In the event that the rights evidenced by this Compensation
Option Certificate are exercised in part, the Corporation shall,
contemporaneously with the issuance of the Compensation Shares issuable on the
exercise of the Compensation Options so exercised, issue to the holder a new
Compensation Option Certificate on identical terms representing the balance of
Compensation Options remaining exercisable by the holder.



(2)  
Exercise.  The Corporation shall, on the date it receives a duly executed
Election to Exercise and the Exercise Price for the number of Compensation
Shares specified in the Election to Exercise (the “Exercise Date”), issue that
number of Shares specified in the Election to Exercise as fully paid and
non-assessable common shares in the capital of the Corporation.



(3)  
Execution and Legends.  All Compensation Option Certificates shall be signed by
an officer of the Corporation holding office at time of signing, or any
successor or replacement person and, notwithstanding any change in any of the
persons holding said offices between the time of actual signing and the delivery
of the Compensation Option Certificate and notwithstanding that such officer
signing may not have held office at the date of delivery of the Compensation
Option Certificate, the Compensation Option Certificate so signed shall be valid
and binding upon the Corporation and the holder shall be entitled to the
benefits of this certificate.



 
Until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, the Compensation
Option Certificates, and all certificates issued in exchange therefore or in
substitution thereof, shall bear a legend in substantially the form set forth
below:



THE COMPENSATION OPTIONS AND RIGHTS EVIDENCED HEREBY ARE NOT TRANSFERABLE.  THE
SECURITIES ISSUABLE UPON EXERCISE HEREOF ARE SECURITIES OF A UNITED STATES
DOMESTIC ISSUER AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
CORPORATION, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR (C) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S
(RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES) UNDER THE SECURITIES
ACT.  THE COMPENSATION OPTIONS AND RIGHTS EVIDENCED HEREBY MAY NOT BE EXERCISED
BY OR ON BEHALF OF ANY U.S. PERSON UNLESS REGISTERED UNDER THE SECURITIES ACT OR
AN EXEMPTION FROM REGISTRATION IS AVAILABLE.  AS USED HEREIN, THE TERMS “UNITED
STATES” AND “U.S. PERSON” HAVE THE MEANINGS ASCRIBED TO THEM IN REGULATION S
UNDER THE SECURITIES ACT.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


 
Until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, the certificates
representing the Shares, and all certificates issued in exchange therefore or in
substitution thereof, shall bear a legend in substantially the form set forth
below:



THE SECURITIES REPRESENTED HEREBY ARE SECURITIES OF A UNITED STATES DOMESTIC
ISSUER AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”).  THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH SECURITIES MAY
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE CORPORATION, (B)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C)
OUTSIDE THE UNITED STATES IN ACCORDANCE WITH REGULATION S (RULE 901 THROUGH RULE
905, AND PRELIMINARY NOTES) UNDER THE SECURITIES ACT OR (D) WITHIN THE UNITED
STATES PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS.  DELIVERY OF
THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN SETTLEMENT OF
TRANSACTIONS.  HEDGING TRANSACTIONS INVOLVING SUCH SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”


Additionally, until the expiry of the applicable hold period under Canadian
securities laws, the certificates representing the Shares, and all certificates
issued in exchange therefore or in substitution thereof, shall bear a legend in
substantially the form set forth below:


“UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE OCTOBER 21, 2007.”


(4)  
Certificates.  As promptly as practicable after the Exercise Date and, in any
event, within three (3) business days of receipt of the Election to Exercise,
the Corporation shall issue and deliver, or cause to be issued and delivered, to
the holder, registered in such name or names as the holder may direct or if no
such direction has been given, in the name of the holder, certificates for the
number of Shares specified in the Election to Exercise.  To the extent permitted
by law, such exercise shall be deemed to have been effected as of the close of
business on the Exercise Date, and at such time the rights of the holder with
respect to the number of Compensation Options which have been exercised as such
shall cease, and the person or persons in whose name or names any certificate or
certificates for Shares shall then be issuable upon such exercise shall be
deemed to have become the holder or holders of record of the Shares represented
thereby.



(5)  
Fractional Shares.  To the extent that the holder of a Compensation Option is
entitled to receive on the exercise or partial exercise thereof a fraction of a
Share, such right may only be exercised in respect of such fraction in
combination with another Compensation Option or other Compensation Options which
in the aggregate entitle the holder to receive a whole number of Shares.  If a
holder is not able to, or elects not to, combine Compensation Options so as to
be entitled to acquire a whole number of Shares, the Corporation will, in lieu
of delivering the fractional Share, satisfy the right to receive such fractional
interest by payment to the holder of an amount in cash equal (computed in the
case of a fraction of a cent to the next lower cent) to the value of the right
to acquire such fractional interest on the basis of the Current Market Price of
the Shares on the date of exercise.



2.  
Anti-Dilution Protection.



(1)  
Definitions.  For the purposes of this Section 2, unless there is something in
the subject matter or context inconsistent therewith, the words and terms
defined below shall have the respective meanings specified therefor in this
subsection:



(a)  
“Adjustment Period” means the period commencing on the date hereof and ending at
the Time of Expiry;



(b)  
“Current Market Price” at any date, means the weighted average of the sale
prices per Share at which the Shares have traded on the AMEX, or, if the Shares
in respect of which a determination of current market price is being made are
not listed thereon, on such stock exchange on which such shares are listed as
may be selected for such purpose by the directors, or, if the Shares are not
listed on any stock exchange, then on the over-the-counter market, for any 20
consecutive trading days selected by the Corporation commencing not later than
30 trading days and ending no later than 5 trading days before such date;
provided, however, if such Shares are not traded during such 30 day period for
at least 20 consecutive trading days, the simple average of the following prices
established for each of 20 consecutive trading days selected by the Corporation
commencing not later than 30 trading days before such date:



(i)  
the average of the bid and ask prices for each day on which there was no
trading, and



(ii)  
the closing price of the Shares for each day that there was trading,



(iii)  
or in the event that at any date the Shares are not listed on any exchange or on
the over-the-counter market, the current market price shall be as determined by
the directors or such firm of independent chartered accountants as may be
selected by the directors acting reasonably and in good faith in their sole
discretion; for these purposes, the weighted average price for any period shall
be determined by dividing the aggregate sale prices during such period by the
total number of Shares sold during such period;



(c)  
“director” means a director of the Corporation for the time being and, unless
otherwise specified herein, a reference to action “by the directors” means
action by the directors of the Corporation as a board or, whenever empowered,
action by the executive committee of such board; and



(d)  
“trading day” with respect to a stock exchange or over-the-counter market means
a day on which such stock exchange or market is open for business.



(2)  
Adjustments.  The Exercise Price and the number of Shares issuable to the holder
upon exercise of the Compensation Options shall be subject to adjustment from
time to time in the events and in the manner provided as follows:



(a)  
If at any time during the Adjustment Period the Corporation shall:



(i)  
fix a record date for the issue of, or issue, Shares to the holders of all or
substantially all of the outstanding Shares by way of a stock dividend;



(ii)  
fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the Shares payable in Shares or
securities exchangeable for or convertible into Shares;



(iii)  
subdivide the outstanding Shares into a greater number of Shares; or



(iv)  
consolidate the outstanding Shares into a lesser number of Shares;



(any of such events in subclauses (i), (ii), (iii) and (iv) above being herein
called a “Common Share Reorganization”), the Exercise Price shall be adjusted on
the earlier of the record date on which holders of Shares are determined for the
purposes of the Common Share Reorganization and the effective date of the Common
Share Reorganization to the amount determined by multiplying the Exercise Price
in effect immediately prior to such record date or effective date, as the case
may be, by a fraction:


(A)  
the numerator of which shall be the number of Shares outstanding on such record
date or effective date before giving effect to such Common Share Reorganization;
and



(B)  
the denominator of which shall be the number of Shares which will be outstanding
immediately after giving effect to such Common Share Reorganization (including
in the case of a distribution of securities exchangeable for or convertible into
Shares the number of Shares that would be outstanding had such securities all
been exchanged for or converted into Shares on such date).



To the extent that any adjustment in the Exercise Price occurs pursuant to this
clause 2(2)(a) as a result of the fixing by the Corporation of a record date for
the distribution of securities exchangeable for or convertible into Shares, the
Exercise Price shall be readjusted immediately after the expiry of any relevant
exchange or conversion right to the Exercise Price which would then be in effect
based upon the number of Shares actually issued and remaining issuable after
such expiry and shall be further readjusted in such manner upon the expiry of
any further such right.


(b)  
If at any time during the Adjustment Period the Corporation shall fix a record
date for the issue or distribution to the holders of all or substantially all of
the outstanding Shares, of rights, options or warrants pursuant to which such
holders are entitled, during a period expiring not more than forty-five (45)
days after the record date for such issue (such period being the “Rights
Period”), to subscribe for or purchase Shares or securities exchangeable for or
convertible into Shares at a price per share (or in the case of securities
exchangeable for or convertible into Shares at an exchange or conversion price
per share at the date of issue of such securities) of less than ninety-five
percent (95%) of the Current Market Price of the Shares on such record date (any
of such events being herein called a “Rights Offering”), the Exercise Price
shall be adjusted effective immediately after the record date for the Rights
Offering to the amount determined by multiplying the Exercise Price in effect on
such record date by a fraction:



(i)  
the numerator of which shall be the aggregate of



(A)  
the number of Shares outstanding on the record date for the Rights Offering; and



(B)  
the quotient determined by dividing



(I)  
either (a) the product of the number of Shares offered during the Rights Period
pursuant to the Rights Offering and the price at which such Shares are offered,
or, (b) the product of the exchange or conversion price of the securities so
offered and the number of Shares for or into which the securities offered
pursuant to the Rights Offering may be exchanged or converted, as the case may
be, by



(II)  
the Current Market Price as of the record date for the Rights Offering; and



(ii)  
the denominator of which shall be the aggregate of the number of Shares
outstanding on such record date and the number of Shares offered pursuant to the
Rights Offering (including in the case of the issue or distribution of
securities exchangeable for or convertible into Shares the number of Shares for
or into which such securities may be exchanged or converted).



If by the terms of the rights, options, or warrants referred to in this clause
2(2)(b), there is more than one purchase, conversion or exchange price per
Share, the aggregate price of the total number of additional Shares offered for
subscription or purchase, or the aggregate conversion or exchange price of the
convertible or exchangeable securities so offered, shall be calculated for
purposes of the adjustment on the basis of the lowest purchase, conversion or
exchange price per Share, as the case may be.  Any Shares owned by or held for
the account of the Corporation shall be deemed not to be outstanding for the
purpose of any such calculation.  To the extent that any adjustment in the
Exercise Price occurs pursuant to this clause 2(2)(b) as a result of the fixing
by the Corporation of a record date for the issue or distribution of rights,
options or warrants referred to in this clause 2(2)(b), the Exercise Price shall
be readjusted immediately after the expiry of any relevant exchange, conversion
or exercise right to the Exercise Price which would then be in effect based upon
the number of Shares actually issued and remaining issuable after such expiry
and shall be further readjusted in such manner upon the expiry of any further
such right.


(c)  
If at any time during the Adjustment Period the Corporation shall fix a record
date for the issue or distribution to the holders of all or substantially all of
the outstanding Shares of:



(i)  
shares of the Corporation of any class other than Shares;



(ii)  
rights, options or warrants to acquire Shares or securities exchangeable for or
convertible into Shares (other than rights, options or warrants pursuant to
which holders of Shares are entitled, during a period expiring not more than
forty-five (45) days after the record date for such issue, to subscribe for or
purchase Shares at a price per Share (or in the case of securities exchangeable
for or convertible into Shares at an exchange or conversion price per share at
the date of issue of such securities) of at least ninety-five percent (95%) of
the Current Market Price of the Shares on such record date);



(iii)  
evidences of indebtedness of the Corporation; or



(iv)  
any property or assets of the Corporation;



and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a “Special Distribution”), the Exercise Price shall be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Exercise Price in effect on the record date
for the Special Distribution by a fraction:


(A)  
the numerator of which shall be the difference between



(I)  
the product of the number of Shares outstanding on such record date and the
Current Market Price on such record date, and



(II)  
the fair value, as determined by the directors of the Corporation, to the
holders of the Shares of the shares, rights, options, warrants, evidences of
indebtedness or property or assets to be issued or distributed in the Special
Distribution, and



(B)  
the denominator of which shall be the product obtained by multiplying the number
of Shares outstanding on such record date by the Current Market Price on such
record date.



Any Shares owned by or held for the account of the Corporation shall be deemed
not to be outstanding for the purpose of such calculation.  To the extent that
any adjustment in the Exercise Price occurs pursuant to this clause 2(2)(c) as a
result of the fixing by the Corporation of a record date for the issue or
distribution of rights, options or warrants to acquire Shares or securities
exchangeable for or convertible into Shares referred to in this clause 2(2)(c),
the Exercise Price shall be readjusted immediately after the expiry of any
relevant exercise, exchange or conversion right to the amount which would then
be in effect if the fair market value had been determined on the basis of the
number of Shares issued and remaining issuable immediately after such expiry,
and shall be further readjusted in such manner upon the expiry of any further
such right.


(d)  
If at any time during the Adjustment Period there shall occur:



(i)  
a reclassification or redesignation of the Shares, any change of the Shares into
other shares or securities or any other capital reorganization involving the
Shares, other than a Common Share Reorganization;



(ii)  
a consolidation, amalgamation or merger of the Corporation with or into any
other body corporate which results in a reclassification or redesignation of the
Shares or a change of the Shares into other shares or securities; or



(iii)  
the transfer of the undertaking or assets of the Corporation as an entirety or
substantially as an entirety to another corporation or entity;



(any of such events being herein called a “Capital Reorganization”), after the
effective date of the Capital Reorganization the holder shall be entitled to
receive, and shall accept, for the same aggregate consideration, upon exercise
of the Compensation Options, in lieu of the number of Shares to which the holder
was theretofore entitled upon the exercise of the Compensation Options, the kind
and aggregate number of shares and other securities or property resulting from
the Capital Reorganization which the holder would have been entitled to receive
as a result of the Capital Reorganization if, on the effective date thereof, the
holder had been the registered holder of the number of Shares to which the
holder was theretofore entitled to purchase or receive upon the exercise of the
Compensation Options.  If necessary, as a result of any Capital Reorganization,
appropriate adjustments shall be made in the application of the provisions of
this Compensation Option Certificate with respect to the rights and interest
thereafter of the holder to the end that the provisions of this Compensation
Option Certificate shall thereafter correspondingly be made applicable as nearly
as may reasonably be possible in relation to any shares or other securities or
property thereafter deliverable upon the exercise of this Compensation Option
Certificate.


(e)  
If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of clauses 2(2)(a),
(b) or (c) hereof, then the number of Shares purchasable upon the subsequent
exercise of these Compensation Options shall be simultaneously adjusted or
readjusted, as the case may be, by multiplying the number of Shares purchasable
upon the exercise of the Compensation Options immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.



(3)  
Rules.  The following rules and procedures shall be applicable to adjustments
made pursuant to subsection 2(2) of this Compensation Option Certificate.



(a)  
Subject to the following provisions of this subsection 2(3), any adjustment made
pursuant to subsection 2(2) hereof shall be made successively whenever an event
referred to herein shall occur.



(b)  
No adjustment in the Exercise Price shall be required unless the adjustment
would result in a change of at least one per cent (1%) in the Exercise Price
then in effect and no adjustment shall be made in the number of Shares
purchasable or issuable on the exercise of the Compensation Options unless it
would result in a change of at least one one-hundredth (1/100) of a Share;
provided, however, that any adjustments which except for the provisions of this
clause 2(3)(b) would otherwise have been required to be made shall be carried
forward and taken into account in any subsequent adjustment.  Notwithstanding
any other provision of subsection 2(2) of this Compensation Option Certificate,
no adjustment of the Exercise Price shall be made which would result in an
increase in the Exercise Price or a decrease in the number of Shares issuable
upon the exercise of the Compensation Options (except in respect of a
consolidation of the outstanding Shares).



(c)  
If at any time during the Adjustment Period the Corporation shall take any
action affecting the Shares, other than an action or an event described in
subsection 2(2) hereof, which would have a material adverse effect upon the
rights of the holder under this Compensation Option Certificate, the Exercise
Price and/or the number of Shares purchasable under this Compensation Option
Certificate shall be adjusted in such manner and at such time as the directors
may determine to be equitable in the circumstances.



(d)  
No adjustment in the Exercise Price or in the number or kind of securities
purchasable on the exercise of this Compensation Option shall be made in respect
of any event described in Section 2 hereof if the holder is entitled to
participate in such event on the same terms mutatis mutandis as if the holder
had exercised the Compensation Options prior to or on the record date or
effective date, as the case may be, of such event.



(e)  
If the Corporation sets a record date to determine holders of Shares for the
purpose of entitling such holders to receive any dividend or distribution or any
subscription or purchase rights and shall thereafter and before the distribution
to such holders of any such dividend, distribution or subscription or purchase
rights legally abandon its plan to pay or deliver such dividend, distribution or
subscription or purchase rights, no adjustment in the Exercise Price or the
number of Shares purchasable upon the exercise of the Compensation Options shall
be required by reason of the setting of such record date.



(f)  
In any case in which this Compensation Option Certificate shall require that an
adjustment shall become effective immediately after a record date for an event
referred to in subsection 2(2) hereof, the Corporation may defer, until the
occurrence of such event:



(i)  
issuing to the holder, to the extent that the Compensation Options are exercised
after such record date and before the occurrence of such event, the additional
Shares issuable upon such exercise by reason of the adjustment required by such
event; and



(ii)  
delivering to the holder any distribution declared with respect to such
additional Shares after such record date and before such event;



provided, however, that the Corporation shall deliver to the holder an
appropriate instrument evidencing the right of the holder, upon the occurrence
of the event requiring the adjustment, to an adjustment in the Exercise Price or
the number of Shares purchasable upon the exercise of the Compensation Options
and to such distribution declared with respect to any such additional Shares
issuable on this exercise of the Compensation Options.


(g)  
If a dispute shall at any time arise with respect to any adjustment of the
Exercise Price or the number of Shares purchasable pursuant to this Compensation
Option Certificate, such dispute shall be conclusively determined by the
auditors of the Corporation or if they are unable or unwilling to act by such
other firm of independent chartered accountants as may be selected by the
directors.



(4)  
Taking of Actions.  As a condition precedent to the taking of any action which
would require an adjustment pursuant to subsection 2(2) hereof, the Corporation
shall take any action which may, in the opinion of counsel, be necessary in
order that the Corporation may validly and legally issue as fully paid and
non-assessable shares all of the Unit Shares which the holder is entitled to
receive in accordance with the provisions of this Compensation Option
Certificate.



(5)  
Notice.  At least twenty-one (21) days prior to any record date or effective
date, as the case may be, for any event which requires or might require an
adjustment in any of the rights of the holder under this Compensation Option
Certificate, including the Exercise Price and the number of Shares which are
purchasable under this Compensation Option Certificate, the Corporation shall
deliver to the holder a certificate of the Corporation specifying the
particulars of such event and, if determinable, the required adjustment and the
calculation of such adjustment.  In case any adjustment for which a notice under
this subsection 2(5) has been given is not then determinable, the Corporation
shall promptly after such adjustment is determinable deliver to the holder a
certificate providing the calculation of such adjustment.  The Corporation
hereby covenants and agrees that the register of transfers and share transfer
books for the Shares will be open, and that the Corporation will not take any
action which might deprive the holder of the opportunity of exercising the
rights of subscription contained in this Compensation Option Certificate, during
such twenty-one (21) day period.



3.  
Covenants of the Corporation.



The Corporation covenants that it will at all times while any Compensation
Options remain outstanding, maintain its corporate existence and carry on and
conduct its business in a proper and business-like manner and cause to be kept
in proper books of account in accordance with generally accepted accounting
practice.  The Corporation represents that it is authorized to create and issue
the Compensation Options, the Rights and the Shares issuable upon exercise of
the Compensation Options.  The Corporation will at all times keep available, and
reserve, out of its authorized Shares, solely for the purpose of issue upon the
exercise of the Compensation Options, such number of Shares as are then issuable
upon the exercise of the Compensation Options.  The Corporation covenants that
it will cause the Shares from time to time subscribed and paid for pursuant to
the exercise of the Compensation Options in the manner herein provided and the
certificates representing such Shares to be duly issued and delivered in
accordance with the Compensation Options and the terms hereof.  The Corporation
covenants that all Shares that shall be issued upon exercise of the right to
purchase provided for herein and, upon payment of the Exercise Price, shall be
issued as fully paid and non-assessable.  The Corporation covenants that it will
use its commercially reasonable efforts to maintain the trading of the Shares on
the AMEX while any Compensation Options remain outstanding.  The Corporation
covenants that it will use its commercially reasonable efforts to maintain its
status as a reporting issuer or equivalent not in default, and not be in default
in any material respect of the applicable requirements of, the applicable
securities laws of the provinces of British Columbia, Alberta, Ontario and
Québec and shall continue to have a class of equity securities registered under
Section 12(b) under the United States Securities Exchange Act of 1934, as
amended, and file all required periodic and other reports and schedules pursuant
thereto so long as any Compensation Options remain outstanding.  The Corporation
covenants that if, in the opinion of outside counsel, any instrument is required
to be filed with, or any permission, order or ruling is required to be obtained
from any securities administrator, regulatory agency or governmental authority
in Canada or the United States or any other step is required under any Canadian
federal or provincial law before the Shares underlying the Compensation Options
may be issued or delivered, the Corporation will use its commercially reasonable
efforts to file such instrument, obtain such permission, order or ruling or take
all such other actions, at its expense, as are required.  The Corporation
covenants that it will perform all its covenants and carry out all of the acts
or things to be done by it as provided in this Compensation Option Certificate. 
The Corporation hereby represents and warrants that this Compensation Option
Certificate is a valid and enforceable obligation of the Corporation,
enforceable in accordance with the provisions hereof.  The Corporation has
entered into a registration rights agreement dated June 20, 2007 with the holder
and Jones, Gable & Company Limited, containing certain covenants and agreements
of the Corporation for the benefit of the holder, among others, to, among other
things, file with and, thereafter, use its best efforts to have declared
effective by the United States Securities and Exchange Commission, the
Registration Statement under the U.S. Securities Act with respect to the Shares
issuable on the exercise of the Compensation Options, among other securities.


4.           United States Restrictions.


The Compensation Options and the Shares issuable upon exercise of the
Compensation Options have not been registered under the U.S. Securities Act or
any state securities laws and the Compensation Options may not be exercised in
the United States or by or on behalf of a U.S. Person (as defined in Regulation
S under the U.S. Securities Act).


5.           Transferability.


The Compensation Options evidenced hereby are non-assignable, non-transferable
and non-negotiable and may not be exercised by or for the benefit of any person
other than the holder.  The holder further acknowledges that the Shares issuable
upon exercise of the Compensation Options may be offered, sold or otherwise
transferred only in compliance with all applicable securities laws.


6.           Replacement.


Upon receipt of evidence satisfactory to the Corporation of the loss, theft,
destruction or mutilation of this Compensation Option Certificate and, if
requested by the Corporation, upon delivery of a bond of indemnity satisfactory
to the Corporation (or, in the case of mutilation, upon surrender of this
Compensation Option Certificate), the Corporation will issue to the holder a
replacement certificate (containing the same terms and conditions as this
Compensation Option Certificate).


7.           Expiry Date.


Unless exercised prior thereto in accordance with the terms hereof, the
Compensation Options shall expire and all rights to purchase Shares hereunder
(excluding, for greater certainty, the Rights which shall expire at the Right
Expiry Time) shall cease and become null and void at 5:00 p.m. (Toronto time) on
June 20, 2009.


8.           Time.


Time shall be of the essence of this Compensation Option Certificate.


9.           Governing Law.


The laws of the Province of Ontario and the laws of Canada applicable therein
shall govern the Compensation Options.


10.           Successor.


The Corporation shall not enter into any transaction whereby all or
substantially all of its undertaking, property and assets would become the
property of any other corporation (herein called a “successor corporation”)
whether by way of reorganization, reconstruction, consolidation, amalgamation,
merger, transfer, sale, disposition or otherwise, unless prior to or
contemporaneously with the consummation of such transaction the Corporation and
the successor corporation shall have executed such instruments and done such
things as, in the opinion of counsel to the holder, are necessary or advisable
to establish that upon the consummation of such transaction:


(a)  
the successor corporation will have assumed all the covenants and obligations of
the Corporation under this Compensation Option Certificate, and



(b)  
the Compensation Options will be a valid and binding obligation of the successor
corporation entitling the holder, as against the successor corporation, to all
the rights of the holder under this Compensation Option Certificate.



Whenever the conditions of this Section 10 shall have been duly observed and
performed, the successor corporation shall possess, and from time to time may
exercise, each and every right and power of the Corporation under this
Compensation Option Certificate in the name of the Corporation or otherwise and
any act or proceeding by any provision hereof required to be done or performed
by any director or officer of the Corporation may be done and performed with
like force and effect by the like directors or officers of the successor
corporation.


11.           General.


This Compensation Option Certificate is not valid for any purpose whatsoever
unless and until it has been signed by or on behalf of the Corporation.  The
holding of the Compensation Options evidenced by this Compensation Option
Certificate shall not constitute the holder a shareholder of the Corporation or
entitle the holder to any right or interest in respect thereof except as
expressly provided in this Compensation Option Certificate.


IN WITNESS WHEREOF the Corporation has caused this Compensation Option
Certificate to be signed by its duly authorized officer.


DATED as of the 20th day of June, 2007.


GEOGLOBAL RESOURCES INC.
 
 
 
Per:
/s/ Allan J. Kent
 
Name:                      Allan J. Kent
 
Title:                      Executive VP and CFO




      

              
                                
              
                                  Legal*2761812.2                               
            

      
        
      
 
    
 
 

--------------------------------------------------------------------------------

 
      
        -  -      
 
    

EXHIBIT 1
ELECTION TO EXERCISE


TO:           GEOGLOBAL RESOURCES INC.


The undersigned hereby irrevocably elects to exercise the number of Compensation
Options of GeoGlobal Resources Inc. set out below for the number of Shares (or
other property or securities subject thereto) as set forth below:


(a)
Number of Compensation Options to be Exercised:
 
   
(b)
Number of Shares to be Acquired:
 
   
(c)
Exercise Price per Compensation Option:
 
 
U.S.$5.00
(d)
Aggregate Purchase Price [(b) multiplied by (c)]:
 
$



and hereby tenders a certified cheque, bank draft or cash for such aggregate
purchase price, and directs that the Shares be registered and certificates
therefor be issued as directed below.


The undersigned represents that it is not in the United States or a “U.S.
person” (as defined in Regulation S under the United States Securities Act of
1933, as amended), is not exercising this Compensation Option on behalf of a
U.S. person and did not execute or deliver this Election to Exercise in the
United States.


DATED this                                           day
of                                           , 200                      .



 
Per:
     



Direction as to Registration


Name of Registered Holder:
         
Address of Registered Holder:
         




      
        
      
 
      

              
                                
              
                                  Legal*2761812.2                               
            

      
        
      
 
    
 
 

--------------------------------------------------------------------------------

 
